MEMORANDUM **
Lucio A. Barroga appeals pro se from the district court’s judgment dismissing his action and prohibiting him from filing future actions against the California Public Employees’ Retirement System (“CalPERS”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals based on res judicata. See Western Radio Servs. Co. v. Glickman, 123 F.3d 1189, 1192 (9th Cir.1997). We review for an abuse of discretion the imposition of a pre-filing review order. De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990). We affirm.
*415The district court properly concluded this action was barred by res judicata because it restated claims raised in Barroga’s prior lawsuits seeking pension benefits from CalPERS. See Western Radio, 123 F.3d at 1192 (doctrine of res judicata serves to bar a claim where there is an identity of claims, a final judgment on the merits, and an identity of parties).
The district court did not abuse its discretion in imposing a pre-filing review order, where the district court gave Barroga notice and an opportunity to respond, developed a record for review, made findings regarding Barroga’s prior harassing and frivolous lawsuits, and narrowly tailored the remedy. See De Long, 912 F.2d at 1147-48.
Barroga’s remaining contentions lack merit.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.